Citation Nr: 1760158	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle fracture with tendonitis.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active military service from August 1977 to August 1980 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) from on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for the right ankle disability, effective June 29, 2005.

In September 2010, January 2011, and September 2011, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

In May 2011, the Veteran was afforded his requested Board hearing before a Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.  Subsequently, the VLJ who conducted the hearing retired.  In January 2017, the Board sent the Veteran a letter informing him of this and indicating he could have another hearing with the VLJ who would now be deciding his appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. §§ 20.707, 20.717 (2017).  The Veteran did not respond to the letter and thus it is presumed that he does not want another hearing.  38 U.S.C. § 7107 (2012); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2017).

In March 2013 and October 2014, the Board remanded the appeal to the AOJ for further development.  

In September 2015, the Board denied the Veteran's claim.  In May 2016, the parties to the appeal (the Veteran, through his attorney, and a representative from the VA General Counsel) filed a Joint Motion for Remand with the United States Court of Appeals for Veterans Claims (Court).  The parties agreed that the Board's September 2015 decision should be vacated and remanded.  In May 2016, the Court granted the parties Joint Motion for Partial Remand.  

In June 2016 and May 2017, the Board remanded the appeal to the AOJ for further development.  The appeal has now been returned to the Board.  


FINDING OF FACT

The Veteran's residuals of a right ankle fracture with tendonitis has been manifested by marked limitation of motion, but has not been ankylosed.


CONCLUSION OF LAW

Since June 29, 2005, the criteria for a 20 percent initial disability rating, but no higher, for the residuals of a right ankle fracture with tendonitis have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5262-5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that in February 2017, the Veteran's representative filed an appellate brief arguing that the July 2016 VA examiner was incompetent to provide opinions on orthopedic matters because she is "merely identified as a nurse practitioner."  The Board rejects this argument as per Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).  In Cox, VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  The Board may assume a VA medical examiner is competent.  Cox, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Nothing in the Veteran's assertions persuades the Board that the July 2016 VA examiner was not competent to render the opinions sought.  Additionally, following the July 2016 VA medical opinion, the Veteran was afforded another VA examination by a VA general practitioner doctor in June 2017.  The Veteran and his representative have not asserted that this recent VA examination or the VA examiner is inadequate or incompetent.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DCs 5262-5271.  See 38 C.F.R. § 4.27 (2017) (hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  He seeks a higher initial disability rating.

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of related DCs.  In that regard, the Board notes that in the Veteran's case, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint.  Ankylosis is "immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinksi, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  As such, DC 5270, which requires ankylosis, is not for application in this case, nor has the Veteran so contended.  Moreover, there is no evidence of ankylosis of the subastragalar or tarsal joint, os calcis, astralectomy, or malunion of the tibia and fibula.  Accordingly, DCs 5272, 5273, 5274 and 5262 is not for application.

In short, the Board finds that the Veteran's right ankle disability is appropriately rated under 38 C.F.R. § 4.71a, DC 5271.

Under DC 5271, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  38 C.F.R. § 4.71a .  A 20 percent rating is the maximum schedular rating available under DC 5271.  Id.

The Board observes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017). 

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2017).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Throughout the course of this appeal, the Veteran has asserted he experiences flare-ups of pain in the right ankle causing additional limitation of function.  VA assessments over the years, although at times reporting the Veteran's descriptions of impairment, do not in all instances quantify the Veteran's additional functional loss in terms of range of motion.  Upon a review of all of the evidence of record, the Board finds consistency in the Veteran's lay statements as to the severity of his disability during a flare-up that is supported by those objective medical tests that attempt to quantify additional functional loss during a flare or following repetitive motion.  Therefore, as will be discussed in more detail below, the Board is awarding an increased initial rating from 10 to 20 percent per the provisions of 38 C.F.R. § 4.40, § 4.45 and the Court's holding in Deluca, as the evidence-both lay and medical-supports a finding that the Veteran's ankle disability manifests in "marked" limitation of motion during flare-ups throughout the appeal period.

The Veteran was afforded a VA examination in March 2006 as to his right ankle disability.  He complained of stiffness in the right ankle with changes in the weather and in the morning.  He did have constant pain.  He did not report any episodes of incapacitation.  He reported that he had decreased ability for walking and that he had not lost any time from work secondary to the disability.  Upon physical examination, the VA examiner noted that the Veteran did not have any abnormal weight bearing on the feet, and that his posture and gait were normal.  However, the examiner reported weakness and tenderness in the right ankle, although there was no evidence of edema, effusion, redness, heat, abnormal movement, guarding movement, or subluxation.  Range of motion testing revealed dorsiflexion of 15 degrees with pain at 15 degrees and plantar flexion of 45 degrees with pain at 45 degrees.  After repetitive motion, the Veteran had reduced range of motion in the right ankle with a decrease of five degrees, which in pertinent part would bring dorsiflexion range of motion to only 10 degrees.  

The Veteran was provided a VA examination for his right ankle disability in January 2009.  He continued his complaints of intermittent aching, burning, and sharp pain and stiffness in his right ankle as well as symptoms of weakness, swelling, heat and redness.  The pain was exacerbated by physical activity and relieved by rest.  He was able to function with medication.  He had difficulty running or exercising.  Upon physical examination, the VA examiner reported that the Veteran's posture, weight bearing, and gait were normal.  The Veteran did not require any assistive devices for ambulation.  Guarding of movement was noted, although no deformities of the ankle were documented.  Range of motion testing revealed dorsiflexion up to 20 degrees and plantar flexion up to 30 degrees with pain, fatigue, and lack of endurance after repetitive use.  The limitation occurred at the stated degrees and was secondary to pain.  No additional limitations in degrees were noted.  

The Board notes that a private treatment record from M.W., M.D. dated June 2010 documents treatment for pain and swelling in the Veteran's right ankle and use of medication for treatment.  Excessive walking and cold weather caused fairly consistent ache with flare-ups at least several times a year characterized by joint swelling and some warmth.  The physician noted that there was no significant effusion on physical examination but there was mild restriction in extremes of dorsiflexion and localized tenderness to the anterolateral ankle.  

The Veteran continued to describe ongoing right ankle pain at the May 2011 Board hearing.  He testified that he tries to stay off his ankle due to the pain, which is worse in cold weather.  See the May 2011 Board hearing transcript, pgs. 8-10.  

The Veteran was afforded an additional VA examination in July 2012.  He complained of constant ache in the right ankle with increased pain during the winter and with prolonged walking.  He reported flare-ups where the ankle swells, becomes numb, and cannot stand to put any weight on it.  The pain would shoot up the front of the leg about halfway up the lower leg.  Upon physical examination, the examiner reported that the Veteran did not use assistive devices.  Range of motion testing revealed plantar flexion of 45 degrees with no pain.  Significantly,  dorsiflexion of 15 degrees was shown with pain at zero degrees.  There was no additional limitation of motion after repetitive use.  However, incoordination and interference with sitting, standing, and weight bearing were noted as well as localized tenderness or pain on palpation of the joint.  Plantar flexion strength was reported at 4/5 and dorsiflexion strength was 3/5.  The examiner also reported that the Veteran evidenced medial tibial stress syndrome, although no history of surgical procedures was reported.  Movement of the ankle was described as "jerky" and there was decreased sensation to soft touch throughout the right foot and at the lateral and anterior half of the lower leg.  

The Veteran was provided another VA examination in April 2013.  He reported right ankle pain from excessive walking and cold weather as well as flare-ups that occurred at least 3 times a year.  He also reported a decrease in range of motion in the right ankle when stepping up stairs and stiffness in the morning.  He used medication for treatment.  The examiner noted a normal gait, no deformity, and ability to walk on the tip toes across the room as well as the ability to walk on the heels and heel to toe without difficulty.  The Veteran did not use assistive devices.  Upon examination, the VA examiner reported range of motion testing of plantar flexion of 45 degrees with no pain and dorsiflexion to 15 degrees with pain at 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation of motion.  The examiner noted that the Veteran had functional impairment manifested by less movement than normal, weakened movement, incoordination, pain on movement and interference with sitting, standing and weight bearing.  Muscle strength testing revealed ankle plantar flexion of 4/5 and ankle dorsiflexion of 4/5.  Anterior drawer and Talar tilt testing were normal.  The examiner noted that it would be pure speculation to state to what degree the ankle joint would be affected with a flare-up; however, it was more likely than not that the Veteran would have at least 15 degrees dorsiflexion change with a significant flare-up.  Resolving all doubt in the Veteran's favor, the Board interprets this observation as indicating that a 15 degree change in dorsiflexion would limit dorsiflexion to 0 degrees during a flare-up.  A peripheral nerves examination report indicated that the Veteran did not have a neurological impairment associated with the service-connected right ankle disability.

The Veteran was afforded another VA examination in December 2014.  He complained of a constant ache, which worsened with weight bearing activities and in cold weather when swelling occurred.  He further noted flare-ups that occurred 1-3 times per week for several hours to 1 day in duration.  He also reported functional loss manifested by not being able to step up or down very well.  He occasionally used a cane for ambulation.  Upon examination, the VA examiner reported range of motion testing of dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint or associated soft tissue including tenderness of anterior aspect of the joint.  The Veteran was able to perform repetitive use testing with at least 3 repetitions with no additional loss of function or range of motion.  Crucially however, the examiner noted that pain, weakness, and lack of endurance would significantly limit functional ability with repeated use over a period of time and on flare-ups.  However, the examiner was unable to describe the functional loss in terms of range of motion, without undue speculation, without examining the Veteran at those times.  The examiner also noted swelling, disturbance of locomotion, and interference with standing.  Muscle strength testing revealed plantar flexion and dorsiflexion of 4/5.  There was no evidence of muscle atrophy or ankylosis.  Anterior drawer and Talar testing were normal.  The Veteran had antalgic gait favoring the right side, slight erythema and increased warmth of the anterior aspect of the right ankle, and slight swelling.

In July 2016, a VA Nurse Practitioner stated that the Veteran did not have additional limitation in ROM of the ankle following repetitive use testing but opined that "[i]t is impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time."

Recently, the Veteran was afforded another VA examination in June 2017.  At the examination, the Veteran described flare-ups of the right ankle.  Specifically, his ankle was worse when running and limited in walking.  Sitting down in a chair was the best option.  He reported that his right leg gets stiff and bothers him all day.  During flare-ups, he minimized his standing and walking.  Regarding functional loss, the Veteran stated that he could not mow his lawn and walking on pavement caused him discomfort.  At the examination, the right ankle had mild to moderate diffuse joint line tenderness to palpation.  His right ankle was manifested by dorsiflexion to 0 degrees (normal is to 20 degrees) and plantar flexion to 45 degrees (normal is to 45 degrees) with pain.  The Veteran's left ankle had normal ranges of motion without pain.  The Veteran had objective evidence of pain with weight-bearing, passive motion, non-weight-bearing, and active motion of the right ankle.  The examiner stated that the abnormal range of motion did not itself contribute to functional loss.  Pain was noted on examination and caused functional loss.  Pain did significant limit the Veteran's functional ability with repeated use over a period of time and with flare-ups.  The examiner again found that it was not possible to state with any degree of certainty the ranges of motion in degrees during flare-ups or after repetitive use based on the Veteran's history, examination, and diagnostics.  The examiner stated that unless the Veteran was experiencing an active flare-up or was being examined after repetitive use, it would require resorting to speculation as to the extent of limitation of ranges of motion in degrees.  Additional factors contributing to the disability included disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran had full muscle strength of the right ankle.  The right ankle was not ankylosed.  The examiner found that the right ankle as manifested by an antalgic unsteady gait with normal stability.  The Veteran used a stick to offload his right ankle and steady his gait.  Regarding occupational impairment, the examiner found that the Veteran had to avoid physical labor as he must limit his standing and walking to minutes at a time as he is a fall risk with his unsteady gait.  The examiner stated that the Veteran was best suited to sedentary labor where he sat most of the time.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 20 percent for his right ankle disability since June 29, 2005, the effective date of service connection based on the provisions of 38 C.F.R. § 4.40, § 4.45 and the Court's holding in Deluca.  First, there is current objective evidence of marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Indeed, at the most recent examination, the Veteran was shown to have 0 degrees of motion in dorsiflexion.  

In prior assessments, the Board notes the Veteran's consistent complaints of pain and stiffness in the right ankle as well as his report of flare-ups.  At the March 2006, January 2009, July 2012, April 2013, and December 2014 VA examinations, the Veteran demonstrated nearly normal dorsiflexion (15 to 20 degrees) of the right ankle.  However, the April 2013 VA examiner found that the Veteran would have at least a 15 degree change in his dorsiflexion of the right ankle during a significant flare-up.  At all of his VA examinations, and when treated by his private physician, the Veteran reported flare-ups of similar type and consistency.  Thus, a favorable interpretation of the April 2013 VA examiner's assessment supports a finding that when the Veteran experiences a flare-up of his right ankle, his right ankle is manifested by 0-5 degrees of dorsiflexion.  As stated in the VA Manual, an example of marked limitation of motion exists when there is less than 5 degrees of dorsiflexion, which the Veteran has demonstrated (when his pain and flare-ups are considered).  M21-1,III.iv.4.A.3.0.  As noted above, upon examination in March 2006, the VA examiner noted that the Veteran had a decrease of five degrees in motion on repetitive testing.  In January 2009, the examiner noted that there was pain, fatigue, and lack of endurance on repetitive motion.  The June 2010 private medical record noted that the Veteran reported flare-ups several times a year with swelling and warmth.  Pain was noted at zero degrees dorsiflexion and incoordination and interference with sitting, standing and weight bearing were also documented during the July 2012 VA examination.  The December 2014, July 2016, and June 2017 VA examiners noted the Veteran's pain on ranges of motion, but were unable to describe any functional loss on flare-ups or when the joint was used repeatedly over a period of time in terms of range of motion without resorting to undue speculation.  The recent examiner noted that the Veteran experienced difficulty standing and walking during a flare-up.

Thus, in giving the Veteran the benefit of the doubt, the Board finds that the above findings more nearly approximate "marked" limitation of motion of the ankle as contemplated by a higher 20 percent disability rating throughout the period on appeal.  38 C.F.R. § 4.71a, DC 5271.  The evidence shows that there is additional limitation of motion on repetitive use and on flare-ups due to pain, that warrants an increased evaluation of 20 percent, when considering 38 C.F.R. § 4.40 and 4.45.  The current 20 percent rating adequately compensates the Veteran for his functional impairment attributable to his right ankle disability.  Thus, the Veteran is entitled to a higher disability rating of 20 percent for his right ankle disability since June 29, 2005, the effective date of service connection.  38 C.F.R. § 4.71a, DC 5271.

However, the Veteran is not entitled to a disability rating in excess of 20 percent.  38 C.F.R. § 4.71a, DC 5271.  A 20 percent rating is the maximum schedular rating available under DC 5271.  38 C.F.R. § 4.71a.  To warrant a higher rating, the Veteran's right ankle must be manifested by ankylosis.  Id.  Here, although the Veteran has demonstrated limited motion, the Veteran's ankle is not fixed.  Indeed, the Veteran's right ankle has never been shown to be ankylosed to warrant a higher disability rating, and the Veteran does not so contend.  

The Board recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59  requires that VA medical examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The Board has also considered whether the recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017)-in which an examiner must provide an opinion regarding additional range of motion loss due to pain-would require a remand for a new VA examination.  In this case, findings of greater limitation of motion would not help the Veteran because, as noted above, a rating in excess of 20 percent for the Veteran's ankle disability requires ankylosis.  As the evidence already demonstrates that ankylosis does not exist, any additional range of motion testing, whether in weight bearing or nonweight-bearing, in active or passive motion, or during flare-ups would not result in the Veteran receiving a higher disability rating.  Accordingly, a remand in order to comply with Correia and Sharp is not warranted.   Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board recognizes the Veteran's and his representative's lay statements of the Veteran's pain and flare-ups in his right ankle.  These complaints have been relied upon by the Board in awarding a 20 percent rating for assigning the maximum rating for right ankle motion loss.  The Board need not further consider the application of 38 C.F.R. §§ 4.40 and 4.45 when the Veteran is already in receipt of the highest rating available based on limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2017); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the August 2012 VA examination report documented decreased sensation to soft touch throughout the right foot and at the lateral and anterior half of the lower leg.  Additionally, the June 2010 private treatment report from Dr. M.W. noted coolness in the extremities.  However, the competent and probative evidence of record does not reflect that the Veteran's neurological symptoms are manifestations of the right ankle disability.  In this regard, the April 2013 VA examiner reported after an examination that it was less likely than not that the Veteran's neurological impairment is related to his right ankle disability.  The examiner's rationale for her conclusion was based on an orthopedic and neurological examination of the Veteran and her finding that the Veteran's neurological impairment is caused from disc herniation of the left lateral L3-L4 and L5-S causing left lower extremity neurological impairment.  The examiner further noted that the affected lumbar area is not related to the right ankle disability in terms of etiology, biomechanics, or pathophysiology as these are two distinct anatomical areas with different musculature, nerve innervations, and different exposure to sheer and gravitational forces. 

The Board observes that there is no medical opinion contrary to the April 2013 VA examiner.  The Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence that his right ankle disability is manifested by neurological impairment.  The Board finds that the Veteran as a layperson is not competent to associate any of these claimed disabilities to his right ankle disability.  That is, the Veteran is not competent to opine on matters such as the manifestations of his right ankle disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other layperson.  In the absence of evidence indicating that the Veteran has the medical training in the field of neurology sufficient to render medical opinions, the Board must find that his contention with regard to manifestations of his right ankle disability involving neurological impairment to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Accordingly, the Board finds that the competent and probative evidence of record is against a finding that the Veteran's neurological impairment is a manifestation of his right ankle disability.  Based on this record, the Board finds that a separate rating for neurological impairment is not warranted. 

The Board additionally notes that although the Veteran has been diagnosed with status post right ankle fracture with residual osteoarthritis, this disease manifests in ankle pain based on identified symptomatology.  Accordingly, separately rating the diagnosis under DC 5003 (degenerative arthritis) would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2017) (the evaluation of the same disability under various diagnoses is to be avoided).

In sum, the schedular criteria for a disability rating of 20 percent, but no higher, for the Veteran's residuals of a right ankle fracture with tendonitis have been met since June 29, 2005, the effective date of service connection.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Finally, in deciding the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran indicated in his May 2007 notice of disagreement that he left a part-time job due to too much walking, which affected his foot.  He indicated during the August 2012 VA examination that he had been disabled due to reflex sympathetic dystrophy of the left upper extremity since 2000.  Although he reported that his right ankle disability affected his ability to work, as his former job duties included walking and crawling, he has not asserted that his right ankle disability prevented him from working.  Further, although the Veteran is currently in receipt of SSA disability benefits, he did not allege disability due to the right ankle disability when he filed his claim, but rather for his left elbow and back disabilities as well as depression.  Accordingly, the Board finds that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for residuals of a right ankle fracture with tendonitis is granted.



____________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


